Citation Nr: 0522604	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1971 
to March 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  In June 
1998, the veteran filed a notice of disagreement contesting 
the denial of that claim.  In September 1998, the RO 
furnished the veteran a statement of the case; and, during 
that same month, the veteran filed his substantive appeal (VA 
Form 9).  The Board remanded this matter the RO for 
additional development in October 1999 and August 2003.  The 
RO completed the additional development to the extent deemed 
possible and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably 
shows that the veteran developed PTSD prior to his enlistment 
in the United States Navy.

2.  The Naval personal records establish that the veteran 
performed no duty assignment aboard the USS Constellation; 
and they also establish that he was assigned to the USS 
Okinawa in February 1973 and reported aboard that ship in 
March 1973.  

3.  The veteran did not engage in combat.

4.  The evidence of record clearly and unmistakably shows 
that the veteran does not have PTSD caused or aggravated by 
his active military service.





CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2004); VAOPGCPREC 
3-2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the initial decision of the Agency of Original 
Jurisdiction (AOJ) was made prior to November 9, 2000, the 
date of enactment of the VCAA.  The veteran's initial notice 
as to what evidence would be needed to support his claim was 
provided by way of a PTSD Questionnaire.  The veteran 
completed the questionnaire and it was received by the RO in 
April 1997.  He was informed of the applicable legal 
standards for deciding his claim and the evidence needed to 
support it in the statement of the case (SOC).  The 
information of record contains no document indicating that 
the SOC was returned as undelivered.  In compliance with the 
October 1999 Remand, the AOJ, in a March 2000 letter, again 
asked the veteran to provide specific information which would 
help the AOJ further develop his claim.  The October 2001 
supplemental SOC informed the veteran of the then recently 
enacted VCAA and of the notice and assistance provisions.  
The information of record again contains document indicating 
that the October 2001 supplemental SOC was returned as 
undelivered.  By a letter of August 2002, the veteran was 
informed that the Board would conduct additional development 
of his claim, and he was asked to provide more specific 
information on his alleged stressors, which the veteran did 
in an October 2002 statement.  An August 2003 Board Remand 
also informed the veteran of the provisions of the VCAA, as 
well as the VCAA notice letter issued in compliance with the 
directive of that Remand.

In addition, in a letter dated in March 2004, VA informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence obtained and of 
record to that date, that the Armed Forces Center For Unit 
Records Research (CURR) had advised that he had provided 
insufficient information to research his claimed stressors 
and instructed him to send any treatment records in his 
possession related to his claim, as well as the specific 
information needed.  Another PTSD Questionnaire was provided 
with the letter to address the CURR response.  The letter 
further informed the veteran that the AOJ would obtain any 
federal records he identified as related to his claim, and 
any private treatment records he identified as related to 
this claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that all documents referenced above and the 
letter meet the notice-content requirements of the VCAA.  
38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Charles v. Principi, 17 Vet. App. 370, 374 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183.

The RO obtained the veteran's SMRs and personnel records, his 
treatment records maintained by the Oregon State 
Penitentiary, provided him PTSD Questionnaires to obtained 
his claimed stressors, and sent development requests to CURR.  
The RO's inquiries to CURR resulted in historical documents 
which provided additional information related to the 
veteran's claim.  The RO also arranged for psychiatric 
examinations to assist with the development of the claim.  
The Board finds that, in light of the veteran's vague and 
non-specific information as concerned his stressors, the RO 
expended all reasonable efforts to confirm them.

Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  Thus, the Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claim.  38 C.F.R. § 3.159(c).  The Board further finds 
that the veteran received proper VA process while the case 
was on Remand.  Pelegrini, 118 Vet. App. at 120.

Factual background

In a PTSD Questionnaire dated in April 1997, the veteran 
related that he served aboard the USS Constellation in March 
1972 and USS Okinawa in June 1973, as a plane captain, 
fireman, chalkman, and landman.  He maintained that the 
events, which formed his stressors, occurred in the waters 
off Vietnam.  The specific stressors he listed were: a 
lieutenant on the flight deck sustained a traumatic 
amputation when a landing cable broke, and he witnessed a 
fellow crewman immolated due to oxygen igniting in the 
cockpit.  The veteran related that these events occurred 
aboard the USS Constellation.

The veteran's Naval personnel records reflect he was relieved 
from San Diego, California, and assigned and reported to 
Memphis Naval Air Station, Tennessee, in February 1972 for 
training.  In May 1972 he reported back to Naval Air Station, 
Miramar, California.  An entry of January 1973 reflects that 
the veteran was absent without leave (AWOL) "on sailing," 
and his records temporarily designated for Miramar.  He was 
assigned to the USS Okinawa in February 1973 and reported 
aboard in March 1973.

The November 1971 Report of Medical Examination for 
Enlistment reflects that all areas were assessed as normal.  
There were no notations of any pre-existing disorders.  The 
November 1971 Report of Medical History indicated no prior 
symptoms or conditions of any nature.

The service medical records contain no entries for 
complaints, findings, or treatment for a psychiatric 
disorder, to include PTSD.  The March 1974 Report of Medical 
Examination for Administrative Discharge reflects that all 
areas, except for identifying body marks, scars, or tattoos, 
were clinically assessed as normal.

The June 1997 VA PTSD examination report reflects that the 
veteran was examined at the Oregon State Penitentiary, where 
he was 13 years into a life sentence for murder and sexual 
assault of a minor.  The report reflects that the examiner 
observed the veteran to be relatively reliable.  The examiner 
noted a review of the complete claim file and a May 1997 VA 
Social Industrial Survey.  The veteran denied having been 
previously diagnosed with PTSD or having received any 
psychological treatment or hospitalization.  The report 
reflects that the veteran had been recently diagnosed with 
depression and was taking anti-depressants during the prior 
six months, but the veteran could not inform the examiner of 
the precise medication he was on, though he reported that it 
had been somewhat helpful.  The veteran related a long 
history of alcohol abuse and likely dependence, as well as 
poly-substance abuse, which began in adolescence and 
persisted until his imprisonment.  He also reported several 
traumatic injuries during his life, none of which occurred 
during his active service.  In 1979 he was shot in the face 
at close range with a .22 caliber rifle, where the bullet 
exited out his chest.  As part of the treatment for that 
injury he is post-tracheotomy.  He sustained significant 
trauma to his left hand in 1979 while working at a car wash.

The veteran was born and reared in Springfield, Oregon.  His 
biological father was an alcoholic and abusive, and the 
veteran related that his father treated him like a "human 
basketball."  The veteran related that he experienced 
significant physical abuse at the hands of his biological 
father, and he also saw his father physically abuse his 
mother.  His parents divorced when he was four years' old, 
and his mother remarried when he was seven years' old.  The 
veteran related that his stepfather did not abuse alcohol, 
but he also physically abused him until he was age 17, when 
he no longer could take the abuse.  During his adolescence, 
he ran away from home three times, and he became a truant 
from high school in his senior year.  He started abusing 
alcohol during his senior year, as well as illicit drugs, to 
include marijuana, LSD, and cocaine.  The veteran's GPA in 
his sophomore year was 3.5, but into his senior year it had 
fallen to 1.5.  The veteran attributed the decline in his 
academic performance to his alcohol abuse and increased 
responsibility for care of his younger siblings.  He denied 
any juvenile involvement, except for a charge of abetting a 
shoplifting, for which he was suspended from school for two 
weeks.  The veteran related that he became a loner, as he 
trusted no one.

Due to his truancy and frequent running away from home, the 
veteran's stepfather "signed him up in the military."  The 
veteran related that he chose the Navy because he did not 
want to kill and bomb others.  The veteran related that, 
after boot camp, he went to San Diego, California, for three 
months of training, and then he was assigned to the USS 
Constellation, where he served a 6-month tour and then a 9-
month tour in Vietnam waters, after which he went AWOL for 45 
days because he did not want to go back and do any more 
bombing or killing.  He was then assigned to the USS Okinawa, 
a helicopter ship, and, after two more AWOLs, he was offered 
an early-out because the brig was full.  He was shipped to 
Treasure Island, California, for separation.

The veteran related that, while aboard the Constellation, he 
witnessed a man immolated in a jet cockpit.  He related that 
he ran to the plane, opened the door, and found the man "in 
a ball of flames."  The person was knocked down and the fire 
extinguished, and the person died nine months later.  The 
veteran related that he experienced nightmares immediately 
afterwards and often awoke with sweats.  He claimed to note 
hypervigilence, decreased ability to concentrate, and numbing 
feelings, which were consistent with what he felt during 
adolescence.  The veteran also related that, in 1972 aboard 
the Constellation, he witnessed a man sucked into the air 
intake of a jet engine and spit out the in two halves on the 
other side.  He related that he had to help clean up the 
mess, and that trauma was added to his nightmares, until he 
learned how to suppress the thoughts.  He mentioned a 
lieutenant with whom he had bonded, and on an occasion, when 
the crew's family members were in attendance, the veteran 
watched the lieutenant's plane explode in flight and in view 
of his family.  The veteran claimed that it was horribly 
traumatic.  He described another situation which occurred in 
San Diego, where he witnessed a person crushed between a wall 
and a tow tractor.  He related that he was about 75 feet 
away, and he felt helpless and scared for his future safety.  
The veteran related that these experiences led to chronic 
avoidance of painful emotions.  He added, however, that his 
coping mechanism started in adolescence and childhood due to 
the physical abuse he experienced at the hand of his family.

Following his discharge from service, he moved in with his 
mother for a while and then eventually out on his own.  He 
was unable to hold a steady job, which he attributed to his 
substance abuse and suppression of feelings, and he never 
formed solid relationships, as reflected in his fathering 
several children by different women and a failed six-year 
marriage.  The veteran related that, after his 1979 injury, 
he was taking pain killers when he babysat a friend's 18-
month old child, and he fell asleep with the child in bed.  
When he awoke, the child was unconscious and breathing 
poorly.  He called 911, but the child died four days later.  
He was convicted of murder and sentenced to life, but the 
veteran claimed it was accidental, and he is very remorseful 
over the child's death.

The veteran primarily complained of chronic depressed mood 
which had worsened over the last 18 months, and that he had 
occasional thoughts of suicide but no plan.  He claimed once 
monthly nightmares and night sweats, especially of the burn 
victim.  He denied flashbacks, and he reported occasional 
nightmares of trauma experienced as a child, hyperarousal 
symptoms such as increased vigilance, problems concentrating, 
and occasional startle reflex.  The examiner observed that 
these were likely present at entry into active service.  The 
examiner observed the veteran to present a depressed affect, 
and the veteran described his mood as depressed.  He denied 
acute thoughts of suicide or homicide, and no significant 
psychomotor abnormalities were noted.  The examiner opined 
that the veteran met the diagnostic criteria for PTSD, but 
that it seemed to develop prior to his entry into active 
service due to the extreme abuse he experienced as a child 
and adolescent.  The examiner noted the veteran's claimed 
traumatic experiences in the military "which may have 
exaggerated" the already-present PTSD symptomatology.  The 
examiner concluded that, in his opinion, the veteran has 
PTSD, but that it likely began prior to his entry into the 
military as a result of trauma experienced at the hands of 
his family.  The examiner rendered Axis I diagnoses of major 
depressive disorder, single episode, in partial remission; 
PTSD, chronic, moderate; alcohol dependence, in remission; 
and, poly substance abuse.  Axis II was personality disorder, 
not otherwise specified (provisional).

The treatment records obtained from the Oregon State 
Penitentiary contained no entries for psychiatric related 
symptomatology.  In his substantive appeal, the veteran, 
relying on the examiner's comment of probable aggravation by 
military service, essentially asserted that his file contains 
more than enough in that he related his claimed stressors, 
and the examiner tied the diagnosis to his claimed stressors.  
He reiterated his alleged experiences aboard the 
Constellation.

In response to the post-remand RO request for additional 
specific information to develop his stressors, the veteran 
submitted an April 2000 statement wherein he claimed that, 
while in port in the Philippines, he witnessed a corporal 
shoot and kill his sergeant because the sergeant had denied 
him leave.  He also described an incident where, during night 
carrier landings, a plane misaligned for landing and went off 
the side of the carrier deck.  He claims the pilots ejected, 
were recovered from the ocean, the co-pilot was unconscious, 
and that the pilot was drunk while flying.  The veteran also 
related in that statement that the crushing accident occurred 
aboard the Constellation in 1972.  Aircraft were shooting 
touch-and-goes, and they were washing planes when one of the 
guys decided to lay down on a picnic bench to take a break.  
Suddenly another plane captain drove up on a tow tractor, the 
brakes failed, and he crushed the sleeping crewman against a 
wall and killed him.  He stated that was all he could 
remember, and that he could not remember names due to his 
years of substance abuse.

Ship documents from the USS Constellation and USS Okinawa 
provided by CURR indicate as follows: the USS Constellation 
Command History reflects that, in May 1972, a lost fighter 
aircraft to a surface-to-air missile during aerial combat 
over Hai Duong, North Vietnam.  The entry reflects that the 
two-man crew was rescued unharmed from coastal waters by a 
helicopter.  A November 1972 the USS Constellation document 
reflects that, during night training maneuvers, an A-7 
aircraft, upon landing, veered right to left and off the 
flight deck.  The pilot was removed unhurt, and the carrier 
returned to San Diego port with the plane still suspended 
over the side, which was removed in port at San Diego.  
Historical documents for the USS Okinawa contain a May 1972 
entry, which reflects that a helicopter from the Okinawa 
rescued the downed crew of the fighter aircraft from coastal 
waters of North Vietnam.  Another entry for the USS Okinawa 
documents that it was flagship for an amphibious squadron, 
which did not include the USS Constellation.  The remainder 
of the documents from the USS Constellation and USS Okinawa 
do not reflect any entries related to the other incidents 
reported by the veteran.

In July 2001, the veteran received another PTSD examination.  
The veteran reported an item of personal medical history not 
reflected in either the 1997 Social Industrial Survey or the 
examination report.  The 2001 report reflects that the 
veteran related having been struck on the head by a car at 
age 25.  He recalled the same stressors to the 2001 examiner 
as at the 1997 examination, and the examiner reviewed the 
records contained in the veteran's claim folder.  The 
examiner opined that the veteran had childhood abuse and 
conduct disorder followed by reports of exposure to traumatic 
situations in the military and extreme poly-substance abuse 
and anti-social behavior.  The examiner noted that he agreed 
with the 1997 examiner's assessment of PTSD predating 
military enlistment.  He also agreed that the exposure to 
trauma described by the veteran would have aggravated the 
PTSD, but that he could not tie the aggravation of the 
veteran's PTSD to the A-7 incident.  The examiner observed 
that the veteran appeared to be predominantly affected by the 
friend was killed by the tractor.  The Axis I diagnosis was 
of PTSD, and extreme polysubstance abuse.  The Axis II 
diagnosis was of antisocial features.

In response to the Board's An April 2002 request for more 
specific stressor information, the veteran replied with 
similar vague information, noting that the incidents occurred 
in 1972 and 1973; that the man burned was in an A-6 intruder 
aircraft; that a person was crushed in a shore accident at 
Miramar Air Base, California; and that a sergeant was killed.  
According to the veteran, he had to help tie the A-7 to the 
side of the USS Constellation so that the ship could return 
to San Diego.  He related that he could not remember 
beginning and ending dates.  He noted that he enlisted at age 
17,was discharged at age 20, and that he became an alcoholic 
and drug addict.  Also, he related that he could not remember 
because he had put things behind him, as they were scary.  He 
alluded to his facial gunshot wound, as well as his 18 years 
in prison, and related that he could not remember things that 
had happened five minutes earlier.

The RO submitted another inquiry to CURR in March 2003 with 
the information provided by the veteran and, in a June 2003 
reply, CURR advised that the stressor information was 
insufficient.  In an April 2004 statement, the veteran stated 
that he could not remember any more information, and that he 
had tried to help as much as he could.  He related that he 
did remember the F-4 fly-by when the plane exploded and 
killed two pilots.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence established that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Further, an opinion by a mental health 
professional based on post-service examination of the veteran 
cannot be used to established the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran is not shown to have received any awards or 
decoration for valor, combat experience or combat injuries or 
to have other evidence suggesting that he had actual combat 
with the enemy.  The DD Form 214N shows no certificates or 
awards denoting participation in combat.  Where the veteran 
did not serve in combat or the stressor is not related to 
combat, the veteran's lay statements, by itself, will not be 
enough to establish the occurrence of the alleged stressors.  
Instead, the record must contain evidence, which corroborates 
the veteran's statements as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2002); West v. Brown, 7 Vet. App. 70 (1994).  
Thus, it is necessary to address the matter of whether there 
is sufficient corroboration of the claimed stressors in this 
case.

Under the laws administered by VA, a veteran is presumed to 
be in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

The burden is on the Government to rebut the presumption of 
sound condition upon entrance by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated in service.  VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

The temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted with symptoms has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the 
condition"- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997) (Steinberg, J., dissenting; see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citing Vanerson v. 
West, 12 Vet. App. 254, 258, 261 (1999)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

The Board finds that although not noted in the service 
entrance examination, the evidence of record clearly and 
unmistakably establishes that the veteran developed PTSD 
prior to service.  In support of this finding, the Board 
relies on the two formal VA psychiatric examinations that 
were afforded the veteran in June 1997, and July 2001.  Each 
of the VA examiners conducted a complete review of the 
records contained in the veteran's claims folder, and 
concluded that the veteran met the criteria for a diagnosis 
of PTSD.  These same examiners further opined that the 
veteran's PTSD began prior to entry into military service as 
a result of the extensive abuse he experienced at the hands 
of his father and stepfather during his childhood.  Thus, the 
evidence unequivocally establishes that the veteran's PTSD 
existed prior to service.

Similarly, while the VA examiner in July 2001 opined that he 
could not tie the specific incident on the USS Constellation 
in November 1972 to the aggravation of the veteran's PTSD, 
the VA examiners (in 1997 and 2001) did note that the 
exposure to the trauma, as described by the veteran, would 
have aggravated the PTSD.  As such, the salient question of 
this appeal is whether the veteran's Naval service aggravated 
his pre-existing PTSD.  In this context, the veteran has 
alleged that his stressors occurred aboard the USS 
Constellation in March 1972.  However, his Naval personnel 
records reflect that, in March 1972, he was in training in 
Memphis, Tennessee.  His personnel records reflect no service 
aboard the USS Constellation.  The Board notes that one might 
infer that the veteran perhaps saw the Constellation sail 
into port with the A-7 dangling over the side of the flight 
deck, as he was assigned to Naval Air Station Miramar, San 
Diego, in November 1972.  It is most reasonable to assume 
that word of such a sight spread and was observed by many, 
and that probably this is how the veteran obtained knowledge 
of the event.  Thus, the veteran's account of having been 
aboard the USS Constellation when the traumatic incident 
occurred is contrary to the recorded facts.  In addition to 
the fact that he was never aboard the USS Constellation, the 
veteran related that a two-man crew ejected and was rescued 
from the ocean, with the co-pilot unconscious.  The USS 
Constellation's official History reflects that only a pilot 
was aboard the A-7, and he was rescued unhurt.  The official 
History makes no mention of a rescue from the ocean.  The 
only reference to the rescue of a two-man crew was that in 
May 1972, when a helicopter from the USS Okinawa rescued the 
crew of a fighter from the USS Constellation, which was shot 
down.  This event occurred almost one year prior to the 
veteran's assignment to the USS Okinawa in March 1973.  
Likewise, as concerns the claimed crushing incident, the 
veteran's initial statement related that it occurred aboard 
the USS Constellation.  In a subsequent statement he related 
that it occurred at Naval Air Station Miramar, and that he 
could not provide a name or other information which would 
have allowed more directed development.  In any event, the 
Command History of the USS Constellation does not confirm the 
death of a crewman as a result of a crushing accident, and an 
attempt to further verify the validity of the veteran's 
alleged stressors could not be researched by CURR due to 
insufficient stressor information.  In other words, the 
veteran's credibility does not pass scrutiny by comparison 
with the facts of record.  Therefore, in the absence of 
confirmation of the alleged in-service stressors, the Board 
determines that the evidence of record clearly and 
unmistakably supports a finding that the veteran's 
preexisting PTSD did not increase in severity during service.

For the reasons discussed above, the Board concludes that the 
presumption of soundness on entry into service is rebutted, 
and that the veteran's PTSD was not incurred in or aggravated 
by service.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


